DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9-10, 12-13, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowman (20190058696).
Regarding claims 1, 9, and 17, Bowman teaches 1. A method comprising: /9. A system comprising: at least one data processor; memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising: /17. A non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system, implement operations comprising (abstract, par.109-112):
receiving data characterizing a secure rights managed container including a first content holder, the first content holder including a first content, first terms and conditions, and a symmetric key (par.136-146, receiving collection of data, data object, keys, rights), 

receiving a first context of a recipient and a first credential of the recipient (par.35-44, 83-89); 
determining, by the clearing server, access to the first content by the recipient at least by comparing the first terms and conditions to the first context and the first credential (par.21-26, 34-36, 81-92); and 
providing the first content to the recipient for executing the modification of the blockchain (par.67-72, 84-91). 
Regarding claims 2, 10, and 18, Bowman teaches wherein the providing further comprises: decrypting, by the clearing server and using a private key of the clearing server, the symmetric key; decrypting, by the clearing server and using the decrypted symmetric key, the first content; and providing the decrypted first content to the recipient (par.75-85). 
Regarding claims 4, 12, and 20, Bowman teaches receiving data characterizing the first content and the first terms and conditions; generating, by a generation server, the symmetric key; encrypting, by the generation server, the first content; encrypting, by the generation server and using the public key of the clearing server, the symmetric key; packaging, by the generation server, the encrypted first content, the first terms and conditions, and the encrypted symmetric key into the first content holder; and providing the secure rights managed container including the first content holder (par.63-75). 
Regarding claims 5 and 13, Bowman teaches executing the modification of the blockchain (par.67-72, 84-91). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, and further in view of Salgueiro (20180302215).
Regarding claims 3, 11, and 19, Bowman teaches generating/deriving keys (par.2-5, 64-75), but does not expressly disclose, however Salgueiro teaches wherein the providing further comprises: generating, by the clearing server, a session key between the recipient and the clearing server; encrypting, by the clearing server and using the session key, the first content; and providing the encrypted first content to the recipient (par.25-31, 37-41). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Bowman to use keys derived or generated as taught by Salgueiro.
One of ordinary skill in the art would have been motivated to perform such a modification to provide a per session security (Salgueiro, par.20-40).
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, and further in view of Grassadonia (10055715).
Regarding claims 6 and 14, Bowman teaches exchanging encrypted information (par.60-70), but does not expressly disclose, however Grassadonia teaches wherein the first content includes a first digital cryptocurrency unit of exchange, metadata, a first cryptocurrency address associated with the first digital cryptocurrency unit of exchange, a first private key associated with the first digital cryptocurrency unit of exchange, and/or supporting content for transmission between a sender and the recipient (col.15, line 40 – col. 16, line 22). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Bowman to encrypt other (payment) information as taught by Grassadonia.
One of ordinary skill in the art would have been motivated to perform such a modification to provide secure payments (Grassadonia, col.14-17).
Regarding claims 7 and 15, Bowman teaches selectively granting access to information based on policies (par.21-24, 76-83), but does not expressly disclose, however Grassadonia teaches wherein the first terms and conditions include a passcode, a claim id, a geo-fenced location of attempted access, a geo-gridded location of attempted access, a time, a network address, a device network card address, a MAC address, a shared password, and/or other secrets (col.19, 15-60). 

One of ordinary skill in the art would have been motivated to perform such a modification to protect financial transactions (Grassadonia, col.14-17).
Regarding claims 8 and 16, Bowman teaches selectively granting access to information based on policies (par.21-24, 76-83), but does not expressly disclose, however Grassadonia teaches wherein the first context includes a geo-fenced location of attempted access, a geo-gridded location of attempted access, a time, a network address, a MAC address, and/or a device network card address and the first credential includes a passcode, a claim id, a shared password, a one-time password, a public key, and/or other secrets (col.19, 15-60). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Bowman to control information as taught by Grassadonia.
One of ordinary skill in the art would have been motivated to perform such a modification to protect financial transactions (Grassadonia, col.14-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419